DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiments according to figures 9, 20A, 10 and 13A in the reply filed on 1/6/2022 is acknowledged. Claim 12 is withdrawn as being directed to the non-elected embodiment according to figure 15. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what is intended by these claims. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imahashi et al. (2016/0271950).

Regarding claims 1 and 16, Imahashi teaches a discharge apparatus comprising 
a discharge unit (fig. 1, item 5) configured to discharge a liquid to a medium, 
a suction unit (fig. 1, item 2/3/4/20/30) including: 
an opening (fig. 8A,  unlabeled opening shown) facing the medium (fig. 8A,  item 10); and 
a suction groove (fig. 8A,  item 40) including an arc-shaped inner wall (fig. 8A,  item 40) surface inside the opening and configured to suck mist on the medium (see fig. 8A), and 
 	a supply unit (fig. 8A,  item 3) configured to supply a gas to the suction unit, 
wherein the suction unit includes an outlet portion (fig. 8A,  item 30) configured to blow out the gas supplied from the supply unit toward the inner wall surface in the opening (fig. 8A,  note that gas blown by outlet portion 30 curves toward inner wall). 	Regarding claims 2 and 17, Imahashi teaches a discharge apparatus according to claim 1, wherein the suction unit further comprises an exhaust section (fig. 8A,  item 2)  provided at a position of an end of the inner wall in a direction intersecting the arc of the inner wall surface and configured to exhaust a gas inside the inner wall surface (fig. 8A,  note that depending on how the “inner wall” is defined, the exhaust section can be said to be at an end of the inner wall). 	Regarding claim 3, Imahashi teaches the apparatus according to claim 2, wherein the medium is moved in a first direction (fig. 8A,  rightward) with respect to the discharge unit and the suction unit (see fig. 1), the suction unit and the suction groove are extended in a second direction (figs. 1, 8, vertically on page) intersecting the first direction (see fig. 1), and the exhaust section is provided in one end portion or both end portions of the suction unit in the second direction so as to communicate with the suction groove (see fig. 8A, note that the exhaust section is provided at the highest vertical level in the suction groove). 	Regarding claim 4, Imahashi teaches the apparatus according to claim 3, further comprising an exhaust unit (fig. 1, item 100) configured to exhaust air in the suction groove via the exhaust section ([0034]). 	Regarding claim 5, Imahashi teaches the apparatus according to claim 1, wherein an air outlet direction of the outlet portion is directed to the inner wall surface of the suction groove (see fig. 8A, note that air outlet portion intersects inner wall 40 of suction groove) 	Regarding claim 6, Imahashi teaches the apparatus according to claim 1, wherein the outlet portion is formed in an edge of the opening of the suction groove (fig. 8A, Note that the highest portion of wall 40 of suction groove is being defined as “an edge of the opening of the suction groove”). 	Regarding claim 7, Imahashi teaches the apparatus according to claim 1, wherein a sectional shape of the suction groove is at least partly accurate (see 112 rejection, see fig. 8, Examiner is assuming “accurate” is meant as “arcuate”). 	Regarding claim 8, Imahashi teaches the apparatus according to claim 1, wherein a sectional shape of the suction groove is accurate (see 112 rejection see fig. 8, Examiner is assuming “accurate” is meant as “arcuate”). 	Regarding claim 9, Imahashi teaches the apparatus according to claim 2, wherein the outlet portion is extended in the second direction (see fig. 8A, note that the section direction has been defined as the vertical direction, and the outlet portion extends in the vertical direction), and the suction unit includes an introduction section (fig. 1, connecting portion between blowing device 200 and housing of suction unit) to which air from the supply unit is introduced (see fig. 1), and a pressure chamber (fig. 8, portion of flow path between introduction section, as defined above, and supply unit 3) extended in the second direction and provided between the introduction section and the outlet portion (see fig. 8). 	Regarding claim 10, Imahashi teaches the apparatus according to claim 9, wherein the suction unit includes a pressure adjusting portion provided between the pressure chamber and the outlet portion and configured to promote uniformization of an air pressure distribution in the second direction (see fig. 8A, Note that any portion of channel 3 could be said to be “configured to promote uniformization in the second direction.” In other words, the claimed language is so broad that it could be met in any number of ways).
 	Regarding claim 15, Imahashi teaches the apparatus according to claim 3, wherein the suction unit is arranged adjacent to the discharge unit in the first direction (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi in view of Miyakoshi et al. (2019/0009567).

 	Regarding claim 13, Imahashi teaches the apparatus according to claim 1. Imahashi does not teach wherein the suction unit includes a second outlet portion configured to blow out air supplied from the supply unit to the medium. Miyakoshi teaches two outlet portions, at least one of which is directed toward the medium (Miyakoshi, fig. 10, Note outlets 204, 205 directed toward medium). It would have been obvious to one of ordinary skill in the art at the time of invention to add at least one outlet directed toward the medium, as disclosed by Miyakoshi, in the device disclosed by Imahashi because doing so would help circulate ink mist floating above the medium into the suction unit for collection. 	Regarding claim 14, Imahashi teaches the apparatus according to claim 1. Imahashi does not teach wherein the medium is a transfer member that cyclically moves, the discharge unit forms a liquid image on the cyclical moving transfer member, and the apparatus further comprises a transfer unit configured to transfer the liquid image formed on the transfer member by the discharge unit to a print medium. Miyakoshi teaches this (Miyakoshi, see figs. 6, 8). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the suction unit disclosed by Imahashi to the transfer drum disclosed by Miyakoshi because doing so would amount to substituting one known suction element for another to obtain predictable results. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imahashi in view of Lee et al. (2019/0173010).

Regarding claim 11, Imahashi teaches the apparatus according to claim 9. Imahashi does not teach wherein the suction unit includes a plurality of passage closing portions arranged in a passage between the pressure chamber and the outlet portion and arranged in a comb-tooth shape in the second direction. Lee teaches this (Lee fig. 6, Note passage closing portions in passage 111 arranged in a comb-tooth shape). It would have been obvious to one of ordinary skill in the art at the time of invention to add the passage closing units of Lee to the device Imahashi because doing so would allow for the passages to correspond in length to the printheads, thereby allowing for the focusing of mist-collection to areas where the mist was mostly contained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853